 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                             Case No.: 2:16-cr-00265-GMN-NJK
 7                          Plaintiff,                           Order Setting Hearing
 8   v.                                                             (Docket No. 2185)
 9   VICTOR ADAM RAMIREZ,
10                          Defendant.
11         Pending before the Court is the parties’ stipulation to reopen detention hearing, Docket No.
12 2185, which the Court GRANTS. The Court SETS a reopened detention hearing for March 30,
13 2020, at 11:30 a.m., in Courtroom 4B. Due to the COVID-19 pandemic, the Court conducts all
14 criminal hearings over video rather than in person, with the consent of the defendant. No later
15 than March 26, 2020, counsel shall file notice on the docket as to whether Defendant consents to
16 a video hearing.
17         IT IS SO ORDERED.
18         DATED: March 24, 2020.
19
20
21                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                    1
